Citation Nr: 0607424	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), currently assigned a 10 
percent disability evaluation.

2.	 Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD
	
Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  That decision granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation effective from February 11, 2003.  The August 2003 
rating decision also denied service connection for 
hypertension.  The veteran appealed that decision, and the 
case was referred to the Board for appellate review.

The Board observes that additional evidence has been 
received, namely recent VA medical records, which were not 
previously considered by the RO.  The veteran indicated at 
his September 2005 hearing before the Board that he wished to 
waive the RO's initial consideration of the evidence.  
Therefore, the Board will consider this newly obtained 
evidence and proceed with a decision.  The Board has not been 
informed of any other pertinent records related to the 
current issues.  

The veteran's representative indicated at the September 2005 
hearing testimony that the veteran was having difficulties 
with his PTSD in 1992.  It is unclear as to whether the 
veteran intended to file a claim for an earlier effective 
date for the grant of service connection for PTSD.  However, 
that matter is not currently before the Board and is referred 
to the RO for appropriate action.




FINDINGS OF FACT

1.  Prior to June 2, 2003, the veteran's PTSD was not 
productive of depressed mood, more than mild anxiety, 
suspiciousness, or panic attacks.

2.  From June 2, 2003 to November 7, 2004, the veteran's PTSD 
was productive of nightmares, impaired memory, and 
hypervigilance, and intermittent occupational impairment.

3.  On or after November 8, 2004, the veteran's PTSD is not 
productive of depressed mood, more than mild anxiety, 
suspiciousness, or panic attacks.

4.  The veteran has not been shown to have hypertension that 
is causally or etiologically related to his military service 
or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for PTSD prior to June 2, 2003 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2005).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial 30 percent for PTSD from June 2, 
2003 to November 7, 2004 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.130, Diagnostic Code 9411 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for PTSD from November 8, 2004 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2005).

4.  Hypertension was not incurred in service, may not be 
presumed to have been so incurred, and is not proximately due 
to, the result of, or aggravated by a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2003, prior to the rating 
decision in August 2003, which denied service connection for 
hypertension.  Therefore, with respect to the issue of 
entitlement to service connection for hypertension, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The veteran filed his notice of disagreement (NOD) in October 
2003 in which he disagreed with the initial evaluation 
assigned for his PTSD in the August 2003 rating decision.  As 
such, the appeal of the assignment of the initial evaluation 
for PTSD arises not from a "claim" but from an NOD filed 
with the RO's initial assignment of a rating.  Pursuant to 
VAOPGCPREC 8-2003 (December 22, 2003), 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate a newly raised claim.  
According to VAOPGCPREC 8-2003, if in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a statement of the case (SOC) if the disagreement 
is not resolved.  The RO properly issued a February 2004 SOC 
and December 2004, March 2005, and July 2005 Supplemental 
Statements of the Case (SSOC), which contained the pertinent 
laws and regulations, including the schedular criteria, and 
the reasons his claim was denied.  Thus, a VCAA notification 
letter is unnecessary for the issue of entitlement to a 
higher initial evaluation for PTSD.  As such, the Board finds 
that the notice provisions of the VCAA have been satisfied 
for that issue. 

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the February 
2003 VCAA letter as well as in a March 2004 letter about the 
information and evidence that was necessary to substantiate 
the claims for service connection and for a higher initial 
evaluation.  Specifically, the February 2003 letter stated 
that the evidence must show that the veteran had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The March 2004 letter 
also indicated that in order to establish secondary service 
connection the evidence must show that the veteran has a 
service-connected injury or disease; a separate nonservice-
connected current physical or mental disability; and a 
relationship between his current disability and his service-
connected disease or injury.  Additionally, the February 2004 
SOC and the December 2004, March 2005, and July 2005 SSOCs 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims for service 
connection and for a higher initial evaluation.  In fact, the 
February 2004 SOC and the December 2004 and July 2005 SSOCs 
provided the veteran with the schedular criteria used to 
evaluate his service-connected PTSD, namely Diagnostic Code 
9411.

In addition, the RO notified the veteran in the VCAA letters 
about the information and evidence that VA would seek to 
provide.  In particular, the February 2003 and March 2004 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims. 

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2003 and March 2004 letters notified the veteran 
that he must provide enough information about his records so 
they could be requested from the agency or person that has 
them.  The letters also requested that he complete and return 
an enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the February 2003 
letter informed the veteran that it was still his 
responsibility to support his claims with appropriate 
evidence, and the March 2004 letter notified him that it was 
his responsibility to ensure that VA received all of the 
requested records that were not in the possession of a 
Federal department or agency.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the veteran in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available VA and private medical 
records pertinent to the years after service are in the 
claims file.  The veteran was provided VA examinations in May 
2003 and November 2004, and he was provided the opportunity 
to testify at a September 2005 hearing before the Board.  

The Board observes that the veteran's service medical records 
are not associated with the claims file.  However, in 
accordance with the VCAA and implementing regulations, the RO 
continued its efforts to obtain all relevant medical records 
until it was reasonably certain that such records did not 
exist or that further efforts to obtain those records would 
be futile.  In this regard, the RO requested the veteran's 
complete service medical records, but a March 2003 response 
indicated that the records were presumed destroyed by the 
fire at the National Personnel Records Center in St. Louis, 
Missouri in 1973.  The information requested could not be 
reconstructed, and there were no Surgeon General Office (SGO) 
records.   

The veteran was sent a letter in April 2003 informing him 
that his service medical records could not be obtained.  He 
was asked to submit any records that he had in his possession 
and to complete and return a NA Form 13042, Request for 
Information Needed to Locate Records.  It was also noted that 
he had previously submitted a NA Form 13055, Request for 
Information to Reconstruct Medical Data, but he was informed 
that he needed to provide the dates of treatment for any 
claimed conditions during his military service in order for a 
search to be performed.  The April 2003 letter also advised 
the veteran of alternate sources of information that could be 
of value.  The RO sent him another letter in March 2005 
informing him that negative replies had been received from 
the agency responsible for his service records.  The letter 
also listed the steps taken to obtain such records.  In 
addition, a March 2005 memorandum made a formal finding on 
the unavailability of the veteran's service records.  

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining his complete 
service medical records.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  Thus, the 
Board finds that there is no indication that there is 
additional available evidence to substantiate the veteran's 
claims that has not been obtained and associated with the 
claims folder.  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims, and has 
fulfilled the duty to assist the veteran in this case.


I.  Higher Initial Evaluation 

The veteran contends that he is entitled to a higher initial 
evaluation for PTSD because 10 percent does not accurately 
reflect the severity of the symptomatology associated with 
that disability.


Background and Evidence

The 10 percent disability evaluation assigned by the RO 
effective from February 11, 2003, was based on a review of 
the veteran's treatment records as well as on the findings of 
a May 2003 VA examination for compensation purposes.  The 
veteran's 10 percent disability evaluation has remained in 
effect throughout the initial rating period and the pendency 
of the appeal.  

On the May 2003 VA examination, the veteran was pleasant, 
cooperative, and positive.  It was noted that he did a fair 
job of dressing and grooming, and his speech was normal in 
rate and rhythm.  The veteran's affect was broad, as he 
generally appeared euthymic, but sometimes appeared depressed 
or mildly anxious.  There were no abnormalities of thought 
process or content, and he denied having any delusions, 
hallucinations, or suicidal thoughts.  His judgment and 
insight appeared to be reasonable.  He was only able to 
remember one out of three items in ten minutes.  The veteran 
reported having some difficulty sleeping, but it was noted 
that his sleep had improved.  He also indicated that there 
were times where he had to leave work or did not show up 
because he felt stressed and was unable to maintain control 
of himself.  The examiner noted that the veteran had been 
employed for the previous 33 years and that he had worked his 
way up at his job and appeared to be doing quite well.  He 
reported that his work and family relationships were much 
better.  The examiner commented that the veteran showed mild 
symptoms of PTSD on a continual basis and assessed him as 
having PTSD that had improved.  It was noted that he barely 
met the DSM-IV criteria, and his Global Assessment of 
Functioning (GAF) score was listed as 70.

A VA readjustment counselor submitted a letter in August 2003 
in which he indicated that the veteran attended individual 
therapy every one to two weeks and that weekly group therapy 
had been recommended.  He noted that the veteran had worked 
at the same job for 33 years.  Although the veteran had 
reported having problems with fellow workers and supervisors 
in his early years, the counselor observed that he had since 
been promoted to a position of responsibility.  It was also 
noted that the veteran had been married for 30 years.  The 
counselor indicated that the veteran reported feeling burned 
out, tired, and stressed, and he assigned him a GAF score of 
51.

VA medical records dated from June 2, 2003 to August 2004 
indicate that the veteran was referred for PTSD treatment in 
June and July 2003 at which time he was unemployed.  He 
reported experiencing sleep disturbance three to four times 
per week due to nightmares.  The veteran was seen again in 
August 2003 during which he denied having delusions, 
disorganized thinking, hallucinations, and suicidal thoughts.  
He did report having homicidal thoughts 20 years earlier, but 
he noted that he now had control of his feelings.  He also 
indicated that he had a past history of substance abuse that 
had been in remission for six years.  His appearance was 
considered neat, and he was oriented times three.  The 
veteran's concentration, insight, and judgment were fair, but 
his short-term memory, long-term memory, and fund of 
knowledge were impaired.  His GAF score was reported as being 
51.  The veteran returned in August 2004 at which time he 
stated that he had previously down played his symptoms.  He 
indicated that he had been fired and retired due to his anger 
and inability to cooperate with supervisors and peers.   He 
also reported having nightmares three to five times per week, 
and he noted that he was hypervigilant.  He further stated 
his relationship with his wife continued due to her efforts.  
He denied having any suicidal or homicidal thoughts or plans.  
Following an assessment, he was assigned a GAF score of 49.

The veteran was afforded a VA examination on November 8, 2004 
during which it was noted that he attended group therapy 
twice a month and took medication for his PTSD.  The veteran 
had never been hospitalized, and he stated that treatment was 
helping him.  He also indicated that he had been working at 
the same job for 30 years.  He had been fired four times and 
suspended three times, but he was able to get his job back.  
A mental status examination found that the veteran spoke in a 
goal-directed manner with his speech being normal in rate and 
volume.  His affect was fully ranged and appropriate to 
content, and his recent and remote memory were grossly 
intact.  The veteran's judgment seemed adequate to the 
situation.  There were no signs of psychosis, hallucinations, 
or delusions, nor was there any sustained suicidal or 
homicidal ideation.  The veteran also reported his sleep as 
being variable.  The veteran was assessed as having chronic 
PTSD, and his GAF score was 64 due to his difficulty with 
sleep, emotional numbing, social isolation, marked 
irritability, and intrusions during the day.

VA PTSD group therapy notes show that the veteran returned in 
January 2005 after meeting with his service officer following 
an incident when a family member was robbed by a drug addict.  
The veteran wanted to harm the person but his wife talked him 
out of it.  The veteran said that he drove 1,000 miles until 
he calmed down.  He reported having flashbacks and said the 
fear in his wife's eyes reminded him of the fear he saw in 
troops when they were under attack.  The veteran thereafter 
attended therapy approximately twice monthly with reported 
emphasis on anger recognition and management.  

In his September 2005 hearing testimony before the Board, the 
veteran indicated that his PTSD had affected his marriage and 
his employment.  He said that he had been fired and hired 
back some four times from his job with the railroad due to 
losing his temper or fighting on the job.  The veteran 
explained that he was learning to control his anger and 
worked in a tower with minimal contact with other employees.  

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
For example, the rule articulated in Francisco--that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings--does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, 
where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's 10 percent disability evaluation for PTSD has 
been assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  This is the appropriate code for PTSD evaluation.  
Under that diagnostic code, a 10 percent disability 
evaluation is contemplated for occupational and social 
impairment due to transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his PTSD prior to June 2, 2003, or on or after November 8, 
2004.  However, as will be discussed below, the Board 
concludes that a 30 percent disability evaluation is 
warranted for the veteran's PTSD from June 2, 2003 to 
November 7, 2004.  

The Board observes that the veteran appears to have sleep 
impairment as well as some reported memory loss; however, the 
medical evidence of record does not show him to have panic 
attacks, suspiciousness, more than mild anxiety, or depressed 
mood.  In fact, the May 2003 VA examiner found the veteran to 
be pleasant and positive, and his affect was broad.  Although 
the veteran did appear to be occasionally depressed or mildly 
anxious, the examiner stated that he was generally euthymic.   
The November 2004 VA examiner also noted that the veteran's 
affect was fully ranged and appropriate to content.    

Significantly, the May 2003 VA examiner commented that the 
veteran's PTSD had improved and barely met the DSM-IV 
criteria, and the veteran told the November 2004 VA examiner 
that his treatment was helping.  Moreover, despite some 
difficulties, the Board notes that the veteran has been 
employed at the same job for over 30 years during which he 
was promoted to a position of responsibility.  The VA 
examiner noted in May 2003 that the veteran had worked his 
way up at his job and appeared to be doing quite well.  The 
Board further notes that he has remained married for over 30 
years, albeit at least in part due to understanding spouse.  
As such, the medical evidence of record does not show the 
veteran to have occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due 
symptoms such as depressed mood, anxiety, suspiciousness, and 
panic attacks for the initial rating periods prior June 2003 
and after examination in November 2004 when the veteran's 
participation in group therapy focused on anger management.  

The Board further observes that the May 2003 VA examination 
assessed the veteran as having a GAF score of 70, and the 
November 2004 VA examiner listed his GAF score as 64.  A GAF 
score between 61 and 70 is assigned for some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful relationships. 
See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition of 
the American Psychiatric Association in the rating schedule).  
When all of the evidence and findings contained are 
considered, including the degree of functioning as evidenced 
by these reported scale scores, the Board concludes that that 
the veteran has not been shown to have met the schedular 
criteria for the next higher 30 percent disability evaluation 
for PTSD prior to June 2, 2003, or on or after November 8, 
2004, when it was reported that the veteran had gotten his 
railroad job back.  In other words, for the times indicated, 
the assigned 10 percent rating appears consistent with the 
evidence 

The VA medical records dated in June and July 2003, however, 
indicate that the veteran was unemployed and experiencing 
sleep disturbance three to four times per week due to 
nightmares.  It was also noted in August 2003 that the 
veteran's short-term memory, long-term memory, and fund of 
knowledge were impaired.  In addition, VA medical records 
dated in August 2004 indicate that the veteran told the 
treating physician that he had previously down played his 
symptoms and stated that he had been fired and retired due to 
his anger and inability to cooperate with supervisors and 
peers.  The veteran also reported having nightmares three to 
five times per week, and he stated that he was hypervigilant.  
The Board further notes that an August 2003 letter from a VA 
readjustment counselor indicated that the veteran attended 
individual therapy every one to two weeks and noted that 
weekly group therapy had been recommended.  The counselor 
also commented that the veteran reported feeling burned out, 
tired, and stressed.  

The Board further observes that the VA readjustment counselor 
assessed the veteran's GAF score as 51, and VA medical 
records dated in August 2004 indicated that he had a GAF 
score of 49.  A GAF score ranging from 41 to 50 is 
contemplated for serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning. A GAF score between 51 and 60 reflects moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  Based on the foregoing, 
the Board finds that a staged rating of 30 percent for the 
veteran's PTSD is more appropriate for the period between 
June 2, 2003 and November 7, 2004.  The benefit of the doubt 
is resolved in the veteran's favor.  See 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.130, Diagnostic Codes 9411.

The Board has also considered whether an evaluation in excess 
of 30 percent for PTSD is warranted for the period between 
June 2, 3003 and November 7, 2004.  However, despite losing 
his job for an intermittent period, he was able to regain 
employment and the evidence generally does not show reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  Overall, the disability picture 
appears to be most consistent with the criteria for a 30 
percent evaluation during this stage of the initial rating 
period.  Therefore, the Board concludes that an evaluation in 
excess of 30 percent for PTSD is not warranted for the period 
between June 2, 2003 and November 7, 2004.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
has been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1) to take into consideration factors 
such as marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, and 
frequent periods of hospitalization.  The veteran's symptoms 
from PTSD have been adequately encompassed within the usual 
rating criteria, which take into account interference with 
employment activities.  The veteran has not been hospitalized 
for PTSD at any pertinent time.  In addition, the veteran 
testified at his September 2005 hearing before the Board that 
he was able to adjust his work schedule to accommodate his 
therapy sessions.  In short, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b) (1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 

II.  Service Connection 

The veteran contends that he is entitled to service 
connection for his hypertension.  More specifically, he 
claims that he currently has hypertension that is secondary 
to his service-connected PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
cardiovascular-renal disease or hypertension, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board recognizes that the veteran served in combat during 
Vietnam service, as evidenced by his receipt of the Purple 
Heart, Bronze Star with a "V" device, and a certificate of 
combat service.  In the case of a veteran who engaged in 
combat with the enemy in active service, the law provides 
that VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).

However, 38 U.S.C.A. § 1154(b) does not create a presumption 
of service connection for a combat veteran's alleged 
disability, and that the appellant is required to meet the 
evidentiary burden as to service connection, such as whether 
there is a current disability or whether there is a nexus to 
service, which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).  As will be 
discussed below, the relevant issue in this case is whether 
there is a nexus between the veteran's current hypertension 
and his military service or a service-connected disability.  
His status as a combat veteran does not affect the outcome of 
this particular issue. 

In considering the evidence of record under the laws and 
regulations as discussed, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  Because the veteran's complete service medical 
records are unavailable for review, the Board must base its 
decision on other available evidence.  Generally, the Board 
has a heightened duty to explain the reasons for its decision 
where service medical records have been lost or are 
unavailable, but here the veteran has not contended that 
hypertension was present in service.  Rather, he contends 
that hypertension is secondary to the service-connected PTSD.  
Thus, the absence of service medical records, as well as the 
veteran's combat service, is not significant to the claim in 
this case.  In any event, the medical evidence of record does 
not show evidence of hypertension immediately following his 
period of service or until many years following his 
separation from service.  In terms of direct incurrence of 
hypertension in service, even though not claimed by the 
veteran, this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  

In addition to the lack of evidence establishing that 
hypertension manifested during service or within close 
proximity thereto, no health care professional has clearly 
linked the veteran's hypertension to PTSD or any disease or 
injury that occurred during active service.  Therefore, 
service connection for hypertension may not be granted on a 
direct or presumptive basis. 

As to the veteran's claim that his current hypertension is 
related to his service-connected PTSD, a May 2004 letter from 
a VA physician who reported that he had been treating the 
veteran for PTDS, diabetes, hypertension and other disorders 
since January 2004.  The physician stated that the veteran 
was on medication for hypertension and that it was 
"possible" that the veteran's PTSD was exacerbating his 
elevated high blood pressure as well.  

The Board finds that the more probative evidence of record 
does not support this contention.  In this regard, a VA 
examiner in November 2004 reported that there was no 
convincing evidence that stress causes sustained 
hypertension.  He did observe that there was clear and 
undisputed evidence that blood pressure will rise during 
periods of stress, but he also stated that it was different 
than the disease of sustained hypertension where one expects 
the blood pressure to be elevated on a continuing basis 
unless treatment is given.  The November 2004 VA examiner 
also referred to medical literature and opined that there was 
no evidence to support the notion that hypertension is caused 
by PTSD.  

However, it is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
November 2004 VA examiner's opinion to be more probative.  
The May 2004 VA physician apparently did not have a 
comprehensive review of the claims file.  More importantly, 
however, opinions suggesting the possibility of an illness 
related to service are insufficient to support a claim.  See 
Tirpik v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the veteran's death was insufficient to support 
a claim); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was insufficient to support the claim).  
Moreover, the May 2004 VA physician did not provide any 
rationale for her opinion or state with any degree of 
certainty that an exacerbation of blood pressure caused any 
sustained elevation of hypertension.  In contrast, the 
November 2004 VA examiner offered his opinion based on a 
review of all of the evidence and offered a rationale for the 
opinion.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the November 
2004 VA medical examiner.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for hypertension.

Although the veteran contends that he currently has 
hypertension that is related to service, the veteran is not a 
medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
hypertension is not warranted.  

















ORDER

An initial evaluation in excess of 10 percent for PTSD from 
February 11, 2003 to June 1, 2003 is denied.

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for PTSD from June 2, 2003 
to November 7, 2004 is granted.

An initial evaluation in excess of 10 percent for PTSD on or 
after November 8, 2004 is denied.

Service connection for hypertension is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


